DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 4 and 14 recite the limitation “plurality of electric heating elements is mounted within the cooking chamber forward from the heat shield”. It is currently unclear what the word “forward” is relative to. According to the specifications and Paragraph 37 of the disclosure, the heating elements seem to be more forward to the cooking chamber than the heat shield. As such, the term “forward from” will be interpreted as meaning that the plurality of electric heating elements is mounted closer to the cooking chamber than the heat shield is. In this manner, the electric heating elements is mounted between the heat shield and the cooking chamber.
	Claims 7 and 17 recite the limitation “chamber outlet”. It is currently unclear whether the chamber outlet is an outlet for the exhaust path or an outlet for the cooking chamber. According to Paragraph 51 of the disclosure, the chamber outlet directs fluid from the exhaust path to the cooking chamber. Thus, the term “chamber outlet” will be interpreted as an outlet which moves fluid from the exhaust path to the cooking chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 20070102418 A1), in view of NAKAMIZU (CN 106264182 A).
	Regarding claim 1, Swank teaches a cooking appliance defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 20; oven 40), the cooking appliance comprising:
	a cabinet (Figure 20; oven 320 and filtration hood 400) defining a cooking chamber (cooking chamber 334) and an exhaust path (Figure 24; filtration hood 400) downstream therefrom to direct vapor from the cabinet (Paragraphs 112-113; during cooking, gasses flow into filtration chamber 412 along arrows A) through an exhaust outlet (Figure 24; vent 456);
a plurality of electric heating elements mounted within the cabinet (Figure 22 Paragraph 100; plurality of rectangular ceramic disks 368);
Radiation heat system 364 is carried by upper wall 324 (Paragraph 99).
a heat shield (lower wall 406) mounted within the cabinet (lower wall 406 is within the structure of oven 320 and filtration hood 400), the heat shield extending along a shield plane from a first end to a second end (Figure 24; lower wall 406 is disposed from wall 408 to wall 418);
and a baffle filter 422 mounted within the exhaust path (Figure 24) above the heat shield and rearward from the exhaust outlet (Figure 24) to receive and clean vapor from the cooking chamber upstream from the exhaust outlet (Figure 24; Paragraph 113).
Swank fails to teach a vapor catalyst mounted within the exhaust path above the heat shield and rearward from the exhaust outlet to receive and clean vapor from the cooking chamber upstream from the exhaust outlet.
Nakamizu teaches a heating cooker, wherein:

It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Nakamizu and substituted the baffle filter with the catalyst and the smoke removal heater. This would be done as both the baffle filter and the catalyst (together with the smoke removal heater) are known in the art for the purpose of purifying the air that travels through them. One of ordinary skill in the art would be capable of making said substitution with predicable results.

Regarding claim 2, Swank as modified teaches the cooking appliance of claim 1.
Nakamizu further teaches:
a catalyst heating element (smoke removal heater 13) mounted within the exhaust path upstream (Figure 3) from the vapor catalyst (Paragraph 8; catalyst 12).
Smoke removal heater 13 heats catalyst 12 (Paragraph 36). Figure 3 clearly shows that the heater 13 is placed upstream from the catalyst 12.

Regarding claim 4, Swank as modified teaches the cooking appliance of claim 1, wherein:
the plurality of electric heating elements (rectangular ceramic disks 368) is mounted within the cooking chamber (Paragraph 99) forward from the heat shield (Figure 22; lower wall 406).
Radiation heat system 364 is carried by upper wall 324 (Paragraph 99) and can be seen inside the cooking chamber in Figure 22. This means that the electric heating elements are between the cooking chamber and the heat shield as the lower wall 406 is above upper wall 324.
Please see claim interpretation for the term “forward from”. 

Regarding claim 9, Swank as modified teaches the cooking appliance of claim 1, further comprising:
a rotatable spit rod (spit 354) disposed within the cooking chamber (Figure 20; Paragraph 98).

Regarding claim 10, Swank as modified teaches the cooking appliance of claim 9, further comprising:
the rotatable spit rod is a first spit rod, and wherein the cooking appliance further comprises a second spit rod spaced apart from the first spit rod along the vertical direction within the cooking chamber (Figure 21 Paragraph 98; spit assembly 352).
A plurality of spits 354 can be seen as part of the spit assembly 352. The spits are spaced out from one another in both vertical and horizontal directions.

Regarding claim 11, Swank teaches a cooking appliance defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 20; oven 40), the cooking appliance comprising:
	a cabinet (Figure 20; oven 320 and filtration hood 400) defining a cooking chamber (cooking chamber 334) and an exhaust path (Figure 24; filtration hood 400) downstream therefrom to direct vapor from the cabinet (Paragraphs 112-113; during cooking, gasses flow into filtration chamber 412 along arrows A) through an exhaust outlet (Figure 24; vent 456);
a plurality of electric heating elements mounted within the cabinet (Figure 22 Paragraph 100; plurality of rectangular ceramic disks 368);
Radiation heat system 364 is carried by upper wall 324 (Paragraph 99).
a heat shield (lower wall 406) mounted within the cabinet (lower wall 406 is within the structure of oven 320 and filtration hood 400), the heat shield extending along a shield plane from a first end to a second end (Figure 24; lower wall 406 is disposed from wall 408 to wall 418);
the heat shield (lower wall 406) defining a plurality of vent channels (vents 420) spaced apart along the shield plane from the first end to the second end (Paragraph 112; Figure 25),
the plurality of vent channels (vents 420) being disposed in fluid communication between the cooking chamber (cooking chamber 334) and the exhaust path (Paragraph 112; filtration hood 400);
Gasses travel from cooking chamber 334 through vents 420 to the filtration chamber 412.
and a baffle filter 422 mounted within the exhaust path (Figure 24) to receive and clean vapor from the cooking chamber upstream from the exhaust outlet (Figure 24; Paragraph 113).
Swank fails to teach a vapor catalyst mounted within the exhaust path to receive and clean vapor from the cooking chamber upstream from the exhaust outlet.
Nakamizu teaches a heating cooker, wherein:
a catalyst 12, along with a catalyst heater (smoke removal heater 13), is installed in the exhaust path 23 and rearward from the exhaust outlet (Figure 3 Paragraph 36; exhaust port 15) for the purpose of purifying the air from impurities such as smoke (Paragraph 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Nakamizu and substituted the baffle filter with the catalyst and the smoke removal heater. This would be done as both the baffle filter and the catalyst (together with the smoke removal heater) are known in the art for the purpose of purifying the air that travels through them. One of ordinary skill in the art would be capable of making said substitution with predicable results.

Regarding claim 12, Swank as modified teaches the cooking appliance of claim 11. 

a catalyst heating element (smoke removal heater 13) mounted within the exhaust path upstream (Figure 3) from the vapor catalyst (catalyst 12).
Smoke removal heater 13 heats catalyst 12 (Paragraph 36). Figure 3 clearly shows that the heater 13 is placed upstream from the catalyst 12.

Regarding claim 14, Swank as modified teaches the cooking appliance of claim 11, wherein:
the plurality of electric heating elements (rectangular ceramic disks 368) is mounted within the cooking chamber (Paragraph 99) forward from the heat shield (Figure 22; lower wall 406).
Radiation heat system 364 is carried by upper wall 324 (Paragraph 99) and can be seen inside the cooking chamber in Figure 22. This means that the electric heating elements are between the cooking chamber and the heat shield as the lower wall 406 is above upper wall 324.
Please see claim interpretation for the term “forward from”. 

	Regarding claim 19, Swank as modified teaches the cooking appliance of claim 11, further comprising:
a rotatable spit rod (spit 354) disposed within the cooking chamber (Figure 20; Paragraph 98).

Regarding claim 20, Swank as modified teaches the cooking appliance of claim 19, further comprising:
the rotatable spit rod is a first spit rod, and wherein the cooking appliance further comprises a second spit rod spaced apart from the first spit rod along the vertical direction within the cooking chamber (Figure 21 Paragraph 98; spit assembly 352).
.

Claims 3, 5-8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 20070102418 A1), in view of NAKAMIZU (CN 106264182 A) and in further view of Froelicher (US 20180020681 A1).
Regarding claim 3, Swank as modified teaches the cooking appliance of claim 1.
Swank as modified fails:
the cabinet further defines an uncovered opening in front of the cooking chamber and upstream therefrom to permit unimpeded access to the cooking chamber.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an uncovered opening (opening 120) in front of the cooking chamber (front portion 102 of housing 100) and upstream therefrom to permit unimpeded access to the cooking chamber (Paragraph 17; opening 120).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher abstract; Swank Paragraph 86). One of ordinary skill in the art would be capable of making said substitution with predictable results.

Regarding claim 5, Swank as modified teaches the cooking appliance of claim 1.
Swank fails to teach:
the cabinet further defines an ambient air inlet in fluid communication with the exhaust path at a location downstream from the heat shield to permit an unheated airflow to the exhaust path.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an ambient air inlet (Paragraph 25; ambient air intakes 210) in fluid communication with the exhaust path (venting exit 240) to permit an unheated airflow to the exhaust path (Figure 5).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and added an ambient air inlet in fluid communication with the exhaust path to permit an unheated airflow to the exhaust path. This would be done for the purpose of cooling the oven appliance (Paragraph 25) and for cooling the exhaust gas so that it may be safely expelled through the exhaust port as evidenced by Paragraph 34 of Behm (US 20050072018 A1).
Froelicher teaches that the ambient air intake is located on a portion of the casing 200 and the ambient air stays within the plenum space 220 (exhaust path) until it is expelled into either the cooking chamber or ambient atmosphere (Figure 5). Swank teaches that the entire exhaust path is downstream of the heat shield (Figure 5; Paragraph 112). Thus when modifying Swank with Froelicher, one of ordinary skill would have configured the ambient air inlet to be in fluid communication with the exhaust path at a location downstream from the heat shield.

Regarding claim 6, Swank as modified teaches the cooking appliance of claim 1, further comprising:
an exhaust port (vent 456) at a top portion of the cabinet (Paragraph 117; upper housing wall 404) to direct an exhaust flow to an ambient environment outside of the cabinet (Paragraph 117; Fan 450 expels the air from the filtration chamber and through the vent 456 on the top of the cabinet).

the cabinet defines a plurality of exhaust outlets in fluid parallel 
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet defines a plurality of exhaust outlets in fluid parallel (venting exit 240 and air curtain outlet 250).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher abstract; Swank Paragraph 86). One of ordinary skill in the art would be capable of making said substitution with predictable results.
In this modification, there would be two exhaust outlets in parallel (as can be seen in Figure 5 of Froelic), one at the top portion of the cabinet to direct an exhaust flow to the ambient environment outside the cabinet and another which is defined at the top end of the cooking chamber to direct an exhaust flow back to the cooking chamber to help prevent cooking byproducts from escaping. The exhaust of Swank (vent 456) would similarly be substituted for the exhaust of Froelicher (venting exit 240) as both are positioned at the top of the oven appliance and perform the function of expelling air into from the exhaust chamber into the ambient environment.

Regarding claim 7, Swank as modified teaches the cooking appliance of claim 6.
Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises a chamber outlet (air curtain outlet 250) defined at a top end of the cooking chamber (Figure 4; the air curtain outlet 250 is not in the exhaust passage and is directs air downwards toward the cooking to direct an exhaust flow thereto (Paragraph 31; air circuit outlet 250 vents parts of heated air).
Please see claim interpretation on “chamber outlet”.

Regarding claim 8, Swank as modified teaches the cooking appliance of claim 6, wherein:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises an ambient outlet (venting exit 240) spaced apart from the cooking chamber (Figure 4; cooking chamber 110) at a top portion of the cabinet (Figure 4; venting exit 240 is on the top of the oven appliance) to direct an exhaust flow to an ambient environment outside of the cabinet (Figure 4; Paragraph 29).
Venting exit 240 is not directly connected to cooking chamber 110 but spaced apart from cooking chamber 110 by being connected through smoke inlet 230.

Regarding claim 13, Swank as modified teaches the cooking appliance of claim 11.
Swank as modified fails:
the cabinet further defines an uncovered opening in front of the cooking chamber and upstream therefrom to permit unimpeded access to the cooking chamber.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an uncovered opening (opening 120) in front of the cooking chamber (front portion 102 of housing 100) and upstream therefrom to permit unimpeded access to the cooking chamber (Paragraph 17; opening 120).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping 

Regarding claim 15, Swank as modified teaches the cooking appliance of claim 11.
Swank fails to teach:
the cabinet further defines an ambient air inlet in fluid communication with the exhaust path at a location downstream from the heat shield to permit an unheated airflow to the exhaust path.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an ambient air inlet (Paragraph 25; ambient air intakes 210) in fluid communication with the exhaust path (venting exit 240) to permit an unheated airflow to the exhaust path (Figure 5).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and added an ambient air inlet in fluid communication with the exhaust path to permit an unheated airflow to the exhaust path. This would be done for the purpose of cooling the oven appliance (Paragraph 25) and for cooling the exhaust gas so that it may be safely expelled through the exhaust port as evidenced by Paragraph 34 of Behm (US 20050072018 A1).
Froelicher teaches that the ambient air intake is located on a portion of the casing 200 and the ambient air stays within the plenum space 220 (exhaust path) until it is expelled into either the cooking chamber or ambient atmosphere (Figure 5). Swank teaches that the entire exhaust path is downstream of the heat shield (Figure 5; Paragraph 112). Thus when modifying Swank with Froelicher, one of ordinary skill would have configured the ambient air inlet to be in fluid communication with the exhaust path at a location downstream from the heat shield.


an exhaust port (vent 456) at a top portion of the cabinet (Paragraph 117; upper housing wall 404) to direct an exhaust flow to an ambient environment outside of the cabinet (Paragraph 117; Fan 450 expels the air from the filtration chamber and through the vent 456 on the top of the cabinet).
Swank fails to teach:
the cabinet defines a plurality of exhaust outlets in fluid parallel 
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet defines a plurality of exhaust outlets in fluid parallel (venting exit 240 and air curtain outlet 250).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Swank to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher abstract; Swank Paragraph 86). One of ordinary skill in the art would be capable of making said substitution with predictable results.
In this modification, there would be two exhaust outlets in parallel (as can be seen in Figure 5 of Froelic), one at the top portion of the cabinet to direct an exhaust flow to the ambient environment outside the cabinet and another which is defined at the top end of the cooking chamber to direct an exhaust flow back to the cooking chamber to help prevent cooking byproducts from escaping. The exhaust of Swank (vent 456) would similarly be substituted for the exhaust of Froelicher (venting exit 240) as both are positioned at the top of the oven appliance and perform the function of expelling air into from the exhaust chamber into the ambient environment.


Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises a chamber outlet (air curtain outlet 250) defined at a top end of the cooking chamber (Figure 4; the air curtain outlet 250 is not in the exhaust passage and is directs air downwards toward the cooking chamber) to direct an exhaust flow thereto (Paragraph 31; air circuit outlet 250 vents parts of heated air).
Please see claim interpretation on “chamber outlet”.

Regarding claim 18, Swank as modified teaches the cooking appliance of claim 16, wherein:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises an ambient outlet (venting exit 240) spaced apart from the cooking chamber (Figure 4; cooking chamber 110) at a top portion of the cabinet (Figure 4; venting exit 240 is on the top of the oven appliance) to direct an exhaust flow to an ambient environment outside of the cabinet (Figure 4; Paragraph 29).
Venting exit 240 is not directly connected to cooking chamber 110 but spaced apart from cooking chamber 110 by being connected through smoke inlet 230.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckley (US 20170079475 A1)
Banu (US 20150369493 A1)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./               Examiner, Art Unit 3761

/DANA ROSS/               Supervisory Patent Examiner, Art Unit 3761